UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6660


CALVIN LYNDALE GADDY, a/k/a Calvin L. Gaddy,

                Plaintiff - Appellant,

          v.

CAPTAIN DEGEORGIS,

                Defendant – Appellee,

          and

NIKKI R. HALEY, South Carolina Governor; BILL BYERS, SCDC
Commissioner; WARDEN LARRY CARTLEDGE, Perry CI; FLORENCE
MAUNEY, Perry CI, SMU; MAJOR EARLY, Perry CI, SMU,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      Bruce H. Hendricks, District
Judge. (8:13-cv-01586-BHH)


Submitted:   September 29, 2015             Decided:   October 2, 2015


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lyndale Gaddy, Appellant Pro Se.  James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Calvin    Lyndale     Gaddy       appeals   the   district      court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                        On appeal, we

confine    our    review     to    the    issues    raised     in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                Because Gaddy’s informal brief

does     not     challenge        the    basis     for   the        district    court’s

disposition, Gaddy has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s judgment.

We deny Gaddy’s motion to appoint counsel.                          We dispense with

oral    argument     because       the    facts    and   legal       contentions     are

adequately      presented     in    the    materials     before      this    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            3